Bell, J.
Where the sole defect in a chattel mortgage fi. fa. is the fact that the mortgage was foreclosed in the wrong county, advantage thereof can be taken by a claimant of the property levied upon only by objecting to the admission of the fi. fa. in evidence, or by a motion to dismiss the levy. Where the claimant does neither, and upon the trial of the claim case a verdict is directed for the plaintiff in fi. fa. upon evidence showing, without dispute, that the property is subject to the lien of the mortgage, the verdict should not be set aside merely because of the defect in the fi. fa. Bosworth v. Clark, 62 Ga. 287 (1); Morton v. Gahona, 70 Ga. 569 (1); Dixon v. Williams, 82 Ga. 105 (1) (9 S. E. 468); Gazan v. Royce, 78 Ga. 512 (1) (3 S. E. 753); Osborne v. Rice, 107 Ga. 281 (2) (33 S. E. 54); Morrison v. McRae, 111 Ga. 847 (36 S. E. 462); Carreker v. Thornton, 1 Ga. App. 508, 511 (57 S. E. 988); Rossiter Co. v. Carrollton Electric Light Co., 5 Ga. App. 393 (1) (63 S. E. 233). The claimant’s motion for a new trial was properly overruled.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.